Case 2:19-cr-00145-JAK Document 82 Filed 03/28/19 Pagelof1 Page ID #:215

Date Approved: 3 | 72 \q Extension: f 4 24

By: GARE Pore Sra .
CI PSA Officer (or material witness only) TAUSA

Signature: Golee. Reladle

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA CASE NUMBER
PLAINTIFF, BiG —-CR- Ooi4s ~ owk

 

Vv.

 

QUANG CHO AFFIDAVIT OF SURETY (NO JUSTIFICATION)

 

DEFENDANT(S),

1, the undersigned surety, state on oath that | permanently reside within the jurisdiction of the United States District Court
for the Central District of California at the address indicated below or in (City, State):
8420 SILVER OAc Ce 5 STeckTON ex FISZ214

| further state that I understand the provisions of the bond executed by the above-named defendant for which this affidavit
supports, and I agree to be bound as a condition of this bond by the provisions of Local Criminal Rule 46-6 as set forth at the
bottom of this document and further acknowledge and agree that I and my personal representatives are bound as a condition
of this bond, jointly and severally with the defendant and other sureties, to pay to the United States of America the sum of
$45, 009 , in the event that the bond is forfeited. .

1 further understand that it is my obligation to inform the Court and counsel of any change in residence address or
employment of the defendant immediately upon becoming aware of such fact.

I further agree and understand that, unless otherwise ordered by the Court, the bond for which this affidavit supports is
a continuing bond (including any proceeding on appeal or review) which shall continue in full force and effect until such time
as the undersigned is duly exonerated by Order of the Court.

t+
I declare under the penalty of perjury that the foregoing is true and correct. Executed on this_ MA® 2.7 May of
MABRct 2014 .

 

 

 

 

STAVLEY cA oO XXX-XX- 627 |
Name of Surety A Social Security Number of Surety (Last 4 digits only)
Carn Cran >
Sars ‘ S420 iter Oak Gr
Signature of Surety Address of Surety
father of. Aelen hart x 2 okt ane CA FT2) 4
Relationship of Surety ‘ City, State, Zip Code

 

Local Criminal Rule 46-6
Bond - Summary Adjudication of Obligation

A bond or undertaking presented for filing shall contain consent of the principal and surety that, in case of default or contumacy on the part of the
principal or surety, the Court, upon ten (10) days notice, may render a judgment summarily in accordance with the obligation undertaken and issue a
writ of execution upon such judgment. An indemuilee or party in interest seeking a judgment on a bond or undertaking shall proceed by Motion for
Summary Adjudication of Obligation and Execution. Service may be made on a corporate surety as provided in 31 U.S.C. § 9306.

 

CR-O4 ( 02/09) AFFIDAVIT OF SURETY (NO JUSTIFICATION)

 
